. AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
l
    ~
        ~.'--..~
          ",.·,
                                                                                                                                        Page 1 ofl
                                                                                                                                                     'I )
                                                                                                                                                       J""

                                          UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                       JUDGMENT IN A CRIMINAL CASE
                                          V.                                  (For Offenses Committed On or After November l, 1987)


                               Jonathan Cruz-Aleman                           Case Number: 2:19-mj-10099

                                                                              Kathryn A. Thickstun
                                                                              Defendant's Attorney


    REGISTRATION NO. 86638298

    THE DEFENDANT:
         IZI pleaded guilty to count(s) _l_of_C_o_m_p"--l_a_in_t_ _ _ _ _ _ _ _ _-+--+-.:c.J=-U=-L~"----'-.lLLJ'------l-----+-
         D was found guilty to count(s)                                                                   ·-•-----
                    I Of not gm"]ty.                                                                 ,,L ..: 1111,,
                                                                                                             ~ .. I STRICT COURT
           after a pea                                                                         SOUTHl'fii'J D!STRICT OF CALIFORNIA
           Accordingly, the defendant is adjudged guilty of such count(s), which i                      .the.f.al.l.clwing.£lffi;.i\l}"e is :,r

    Title & Section                     Nature of Offense                                                             Count Number(s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

        •          The defendant has been found not guilty on count(s)
                                                                           -~-----------------
        •          Count(s) - - - - - ~ - - - - - - - - - - - - dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                       ~ TIME SERVED                       • ________ days
         IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, July 23, 2019
                                                                            Date of Imposition of Sentence


    Received
                        DUSM
                               ,/~;,,-·
                                   C
                                                                            n~LtlLoCK
                                                                            UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                      2: 19-mj-l 0099

                                                                                                                                                             i
